DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner Interview
An examiner interview was held on 10/20/2021(see interview summary form PTO-413 dated 10/26/2021). Applicant’s summary thereof submitted on 10/29/2021 is acknowledged.
Response to Amendment
The amendment dated 10/26/2021 has been entered and considered for this Office Action.
Reasons for Allowance
Claims 1-4, 6-10, 12-16, 18, 19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: Within the context of a computed tomography (CT) system comprising:
a gantry comprising a bore and configured to scan an object to acquire CT image data of the object;

a patient table configured to convey the object to the gantry;

an imager configured to capture an image of the object on the patient table;

a controller configured to control the patient table
the prior art of record does not
a portable user input device comprising at least one button configured to receive a user input for controlling the patient table, the controlling of the patient table comprising automatically aligning the object with a center of the bore; and
a mobile display device connectable to the portable user input device, comprising a touch screen, and configured to:
in response to the portable user input device being connected to the mobile display device,
display the image captured by the imager and
make a change to a table control mode1 in which the mobile display device is operated to
receive a control command corresponding to the user input for controlling the patient table from the portable user input device, and
transmit the control command to the controller
in response to a user selection for a region of interest (ROI) being received by the touch screen device which displaying the image by the imager,
control the imager to zoom in the ROI,
wherein the controller is configured to, based on the control command for aligning the object with the center of the bore, control the patient table so that the patient table is set to automatically align the object with the center of the bore, based on the image captured by the imager
Cherek et al., US 2004/0082852 A1 is cited as prior art closest to the invention. Cherek et al. teach a CT system (1; see figure) comprising:
a gantry (“computer tomography system 1”, which comprises a “gantry”, “detector 2” and “x-ray source 3”, ¶ [0025]; see figure) comprising a bore (the inside space of the CT system where the patient 10 and patient bed 9 are position in; see figure) and configured to scan an object to acquire CT image data of the object (implied from “computer tomography”; i.e., the x-ray source and detector and rotating gantry, which any and all CT system(s) would have, allow for acquisition of CT image data of the patient);
a patient table (“patient bed 9”, ¶ [0025]; see figure) configured to convey the object to the gantry;
an imager (“video cameras 4 and 5”, ¶ [0025]-[0026]; see figure) configured to capture an image of the object on the patient table;
a controller (“calculating device 6”, ¶ [0028]) configured to control the patient table;
an input device (keypads 7 and 8, ¶ [0026]-[0027]; see figure) comprising at least one button (keys 7.1-7.4, and keys 8.1-8.2) configured to receive a user input for controlling the patient table;
a display device (“image displays 13 and 14”, ¶ [0026]; see figure) configured to display the image captured by the imager.
While Cherek et al. teach a technique for automatically aligning the patient with the center of the bore by automatically controlling the patient bed based on the image captured by the imager and displayed on the display (¶ [0028]), Cherek does not teach that automatic alignment command is input by the user input device, let alone that the user input device and displace device(s) are portable and mobile respectively.
Further, even if Cherek et al. was modified to receive the automatic alignment command via a button in view of the teaching of Earnst et al. US 2005/0085710 A1 previously cited) and the input device/display device were modified to be portable/mobile in view of the teachings of Bechard et al., US 2011/0317816 A1 (previously cited) and Fish, US 2010/0238620 A1 (additionally cited; see attached PTO-892 form), the prior art of record does not teach or reasonably suggest that the mobile display device is configured to:
in response to the portable user input device being connected to the mobile display device,
display the image captured by the imager and
make a change to a table control mode in which the mobile display device is operated to
receive a control command corresponding to the user input for controlling the patient table from the portable user input device, and
transmit the control command to the controller
in response to a user selection for a region of interest (ROI) being received by the touch screen device which displaying the image by the imager,
control the imager to zoom in the ROI,
as recited in the claim.
Claim 1 is therefore considered non-obvious over the prior art. Dependent claims thereof include all the limitations of claim 1 and therefore allowed for the same reasons.
Although method claim 7 and the non-transitory computer-readable storage medium claim 13 are directed to a different statutory category than that of claim 1, they recite the same subject matter as claim 1 with regards to the operation/functionality of the portable user input device and the mobile display device. Therefore, claims 7 and 13 are allowed for the same reasons. Dependent claims thereof include all the limitations of claims 7 and 13 respectively and therefore allowed for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that ordinarily skilled artisan would have understood the limitation of “in response to the portable user input device being connected to the mobile display device,… make a change to a table control mode in which the mobile display device is operated to…” to mean that the mobile display device makes a change to its operating mode (i.e., the operating mode changes to be a table control mode) in response to the portable user input device being connected to the mobile display device. In other words, the act of connecting the portable user input device to the mobile display device causes the operating mode of the mobile display device to change to the table control mode.